Exhibit 10.38

 

FOURTH AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT

 

This FOURTH AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT (the “Amendment”) is
made and entered into this 18th day of January, 2007 by and between the ST.
LOUIS COUNTY PORT AUTHORITY, a public body corporate and politic of the State of
Missouri (the “Landlord”) and PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Tenant”).

 

RECITALS

 

A. Landlord and Tenant entered into a Lease and Development Agreement dated as
of August 12, 2004 as amended by letter agreement between the Landlord and the
Tenant of even date, as further amended by letter agreement between the Landlord
and Tenant dated October 4, 2005, and as further amended by Second Amendment to
Lease and Development Agreement dated October 28, 2005 between the Landlord and
Tenant, and as further amended by the Third Amendment to Lease and Development
Agreement dated August, 2006 (collectively, the “Lease and Development
Agreement”) pursuant to which the Tenant agreed, subject to the terms and
conditions in the Lease and Development Agreement, to construct and develop the
gaming and mixed use Project in unincorporated Lemay, Missouri, including an
access road (the “Project”).

 

B. Landlord and Tenant agreed in Section 4(t) of the Lease and Development
Agreement to seek remediation tax credits issued by the Missouri Department of
Economic Development (“MDED”) for the purpose of assisting with the financing of
one or more Remedial Action Plans for Phase I (the Property), Phase II (the
Access Road Property), and Phase III (the Remaining Property).

 

C. Pursuant to Section 4(t)(i) of the Lease and Development Agreement, the
Landlord and Tenant determined that the Landlord would complete and submit the
Application for the tax credits to be issued by the MDED.

 

D. On July 21, 2006, the MDED determined that the Landlord was entitled to
receive up to $12,015,819 in tax credits for the purpose of financing eligible
costs of performing the work on the Remedial Action Plans for Phase I of the
Project.

 

E. The parties have agreed to a budget for the environmental remediation and the
Landlord subsequently contracted with an environmental consultant on the basis
of the agreed to budget. Landlord and Tenant are completing negotiations on
apportionment of the use of revenues derived from the tax credits between Phases
I, II and III of the Project.

 

F. For the purpose of financing the Remedial Action Plans, the parties entered
into that certain “Agreement for Funding Environmental Remediation” dated even
date (the “Funding Agreement”), under which the Tenant has advanced
approximately $9,300,000 to the Port Authority for the purpose of completing the
environmental remediation.



--------------------------------------------------------------------------------

G. The parties desire to amend Section 4(t) of the Lease and Development
Agreement for the purpose of acknowledging that each respective party’s pro rata
expense for the environmental remediation shall be offset by the revenues to be
derived by the Landlord in the sale of tax credits as apportioned in the Lease
and Development Agreement.

 

H. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Lease and Development Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, Landlord and Tenant agree to amend the Lease and
Development Agreement as follows:

 

1. Amendments to Section 4(t) of the Lease and Development Agreement.

 

A. The Landlord and Tenant agree to add new subparagraphs 4(t)(v) and (vi) as
follows:

 

“(v) The cost to the Tenant for the environmental remediation of the Access Road
Property and the Property shall be equal to the amount by which the total cost
of remediation of Phases I and II exceeds the allocated proceeds derived by the
sale of tax credits by the Port Authority as herein provided.

 

(vi) The cost to the Landlord for the environmental remediation of the Remaining
Property shall be equal to the amount by which the total cost of remediation of
Phase III exceeds the allocated proceeds derived by the sale of tax credits by
the Port Authority as herein provided.”

 

B. The Landlord and Tenant agree to amend the sentence in Section 4(t)(ii)
beginning in the twelfth line above the last line in the subparagraph as
follows: “Subject to the terms of the Funding Agreement, all tax credits
attributed to Tenant in accordance with this Lease shall be sold by Landlord at
the written direction of the Tenant, and all proceeds from such sale shall be
used and applied to reimburse Tenant for costs and expenses of remediating the
Property and the Access Road Property.”

 

2. Full Force and Effect/Binding Upon Parties/Successors and Assigns. Except as
modified and amended by this Amendment, the Lease and Development Agreement
shall remain in full force and effect in accordance with its terms. Unless the
context otherwise indicates, all other terms and conditions of the Lease and
Development Agreement which are the same as or directly related to the revised
terms and conditions set out in this Amendment are similarly modified to be
consistent with this Amendment. The provisions of this Amendment shall inure to
the benefit of and be binding upon the parties hereto, their successors and
assigns.

 

3. Counterparts. This Amendment may be executed in counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first written above.

 

LANDLORD:

ST. LOUIS COUNTY PORT AUTHORITY

By:

 

/s/ Dennis G. Coleman

Title:

 

Executive Director



--------------------------------------------------------------------------------

TENANT:

PINNACLE ENTERTAINMENT, INC.

By:

 

/s/ Cliff Kortman

Title:

 

Sr. V.P. of Construction & Development

   

President Pinnacle Design & Construction